PER CURIAM.
Affirmed. Although the damages amount to a large sum of money, the trial court did not abuse its discretion in allowing the verdict to stand. It is reasonable considering David Balletti’s age, the reasonable probability his injury will lead to embarrassment as he reaches adolescence, and other evidence presented at trial. The amount is not “flagrantly outrageous and extravagant” or “beyond all measure.” See Pierard v. Aerospatiale Helicopter Corp., 689 So.2d 1099, 1101 (Fla. 3d DCA 1997). See also Bould v. Touchette, 349 So.2d 1181 (Fla.1977).
AFFIRMED.